Title: John Adams to Cotton Tufts, 3 December 1778
From: Adams, John
To: Tufts, Cotton



Dear Sir
Passy Decr. 3 1778

I have the Pleasure of yours of the 5th. of August, for which I am much obliged to you. It is a great Satisfaction to me to be informed, of the Particulars which are enumerated in your Letter, upon which the Happiness of the People and their Exertions in the Cause so much depend.
I am not able to inform you of any News, except what the News Papers contain. Those inclosed, contain some Things that perhaps are not in any other. I wish you would lend them to the Printers as soon as possible.
Remember me to Mrs. Tufts and Mr. Cranch and all the Family. My son is very well, and I hope will not be the Worse for coming to Europe. Yet I will not trust him here long. The Manners of Europe are enough to debauch Angells.

I am, dear sir, with great Affection and Esteem.

